Citation Nr: 0216656	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 90 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This appeal originates from a February 2000 rating decision 
that continued the veteran's 90 percent evaluation for his 
service-connected bilateral hearing loss and denied his claim 
for a total rating based on individual unemployability.  The 
appellant was notified of this decision in April 2000.  He 
submitted a notice of disagreement with the decision in June 
2000, and a statement of the case was issued in June 2000.  
The appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in June 2000.  

In an August 2001 remand, the Board noted that the only issue 
that had been perfected with respect to the June 2000 rating 
decision was the claim for a TDIU.  , The Board then noted 
that, in July 2001, the veteran filed a notice of 
disagreement with the RO's June 2001 decision continuing the 
90 percent for bilateral hearing loss.  The Board instructed 
the RO to send the veteran a statement of the case (SOC) on 
the issue, and afford the veteran the opportunity to perfect 
an appeal as to the claim for a higher evaluation for hearing 
loss.  On remand, RO sent the veteran an SOC on the increased 
rating issue in September 2001.  There is no indication that 
the veteran or his representative subsequently filed any 
document that can be construed as a timely substantive 
appeal. 

However, upon further review of the claims file, the Board 
finds that the veteran had, in fact, previously perfected an 
appeal of the February 2000 denial of a higher rating for 
hearing loss.  In a February 2001 statement signed by the 
veteran (and later forwarded to the RO by the veteran's 
Congressman), the veteran clearly disagreed with the 90 
percent evaluation.  In this regard, the veteran stated "I 
was turned down for this 10% claim and was just granted my 
90% service connected disability.  I ask the DAV to appeal 
this to the BVA."  Since this clearly constitutes a notice 
of disagreement with the RO's continuation of the 90 percent 
evaluation in February 2000, the Board construes the 
veteran's later statement of disagreement in July 2001 
(previously identified as a notice of disagreement to the 
later June 2001 rating decision) as the substantive appeal on 
the issue, thus perfecting an appeal of the February 2000 
denial of the increased rating claim.  The fact that the 
statement of the case was issued after the July 2001 
substantive appeal does not alter the outcome in this matter.  
Cf. Archibold v. Brown, 9 Vet. App. 124, 132 (1996). 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran has level XI hearing in his right ear and 
level XI hearing in his left ear.

3.  The record includes a probative medical opinion that it 
is as least as likely as not that audiological evaluation 
results are reliable.  

4.  The claim for TDIU seeks a benefit not provided by law.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 100 percent schedular evaluation for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.383, 
4.1, 4.85, 4.86 (2002).

2.  There is no legal basis for entitlement to a total rating 
on the basis of individual unemployability.  38 C.F.R. 
§ 4.16(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
appeal at this time, as all notification and development 
action needed to render a fair decision has been 
accomplished.

Through the June 2000 and September 2001 statements of the 
case and the June 2000, July 2000, August 2000 and July 2002 
supplemental statements of the case, the veteran has been 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Also, in a letter dated in 
February 2001, the RO specifically informed the veteran of 
the VCAA and VA's duty to assist under the new law.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In this regard, the 
veteran was afforded VA examinations, the most recent of 
which was conducted in October 2001.  The Board notes that 
the veteran has not identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim for a higher evaluation for hearing loss (the only 
issue upon which the Board is rendering a decision on the 
merits) that has not been obtained.   

Under these circumstances, the Board finds that adjudication 
of the claim at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

In an October 1974 rating decision, the veteran was assigned 
a compensable, 20 percent, evaluation for his service-
connected hearing loss.  The RO increased this evaluation to 
60 percent in July 1996.

On authorized audiological evaluation in December 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
95
105
105
105
LEFT
80
90
105
105
105

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 24 percent in the left ear.

In a January 1997 rating decision, the RO increased the 
veteran's evaluation for bilateral hearing loss from 60 to 90 
percent disabling.

In September 1999 the veteran's representative filed, on the 
veteran's behalf, a claim for an increased evaluation for 
bilateral hearing loss, asserting that the veteran's hearing 
loss had worsened.  Also in September 1999 the veteran filed 
a claim for a total rating based on individual 
unemployability.

A January 2000 VA Aid and Attendance examiner assessed the 
veteran as being totally deaf.  

In January 2000, the veteran underwent another VA 
audiological examination, but the validity of the results 
were questioned by the examiner.  The examiner indicated that 
the veteran was exaggerating the thresholds and that a 
tactile response at 250 and 500 Hz at the limits of 
audiometer would have been expected even with a profound loss 
and that the veteran did not respond even after instruction 
informing him to respond if he felt a vibration.  The 
examiner also noted that he should not have been able to 
obtain acoustic reflex thresholds at 500 and 1000 Hz if the 
test results that day for pure tone thresholds were accurate.  
He concluded by saying that the test results should not be 
considered a valid estimate of the veteran's hearing for 
compensation purposes, at least in the lower frequencies.

In a February 2000 rating decision, the RO continued the 
veteran's 90 percent evaluation for his bilateral hearing 
loss.

In June 2000, the RO received a statement from a friend of 
the veteran who said that he had known the veteran for many 
years and the veteran was completely unable to hear without 
help.  

Also in June 2000, the RO received a statement from the 
veteran's daughter who said that as a child growing up the 
veteran was practically deaf.  She said it was difficult 
communicating with him because he often misunderstood what 
was being said, and she could remember how loud the 
television had to be so that the veteran could hear it.

In July 2000, the veteran requested that he be afforded a new 
hearing evaluation.

On authorized audiological evaluation in August 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

115
NR
NR
NR
LEFT

NR
NR
NR
NR

Speech audiometry revealed that speech recognition ability 
could not be detected in either ear.  The examiner remarked 
that the veteran exhibited a startle response to a loud sound 
and turned his head in the direct of this sound indicating he 
had heard it.  He added that the veteran was not wearing his 
hearing aids at the time.  He also said that the veteran 
responded to instructions when the examiner was standing 
behind him.  In view of this, the examiner stated that the 
test results should not be considered a valid estimate of the 
veteran's hearing sensitivity to be used for the purpose of 
compensation or pension.

The veteran said in a February 2001 statement that he was 
totally deaf and unemployable.

In April 2001, a Post Commander with the Veterans of Foreign 
Wars of U.S., Inc., submitted a letter expressing his concern 
as to why the veteran had not been approved for "100% 
disability".  

In a June 2001 rating decision, the RO continued the 
veteran's 90 percent evaluation for his bilateral hearing 
loss.

On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
NR
NR
NR
NR
LEFT
NR
NR
NR
NR
NR

Speech audiometry revealed that speech recognition ability 
could not be detected in either the right or left ear.  The 
examiner noted that the veteran would not attempt 
communication, even with audiometry and lip reading stimuli.  
He relayed the veteran's daughter's report that the veteran 
was very tired and did not sleep well the night before.  The 
examiner went on to note that the veteran was generally non-
responsive to any loud stimuli and that the results indicated 
profound loss.  He said that the only question to reliability 
was the lack of any tactile responses at high outputs, in low 
frequency range.  He opined that it was at least as likely as 
not that the veteran's hearing loss initiated by acoustic 
trauma had progressed over time (almost 60 years) to the 
profound degree it was that day.

III.  Analysis

A.  Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

Considering the applicable criteria in light of the pertinent 
audiological evaluation results, and resolving reasonable 
doubt in the veteran's favor on the question of the 
reliability of those results, the Board finds that the 
veteran's hearing impairment meets the criteria for a 100 
percent evaluation for profound deafness.

As indicated above, recent audiograms in January 2000, August 
2000 and October 2001, revealed that the veteran showed no 
response at the 1,000, 2,000, 3,000 and 4,000 Hz thresholds, 
with the exception of a reading of 115+ at the 1000 Hz level 
at the August 2000 examination.  He similarly showed no 
response to speech audiometry in both the right and left ear.  
Application of these results to Table VI or VIA results in 
designation of XI for the right ear and XI for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is 100 percent.  

The Board notes that the validity of the above-noted test 
results has been called into question.  In this regard, the 
January and August 2000 examiners suggested that the veteran 
was exaggerating the thresholds and advised that the results 
not be considered valid for compensation purposes.  
Specifically, the January 2000 examiner pointed out that a 
tactile response at 250 and 500 HZ would had been expected at 
the limits of audiometer even with a profound loss and that 
the veteran did not respond even after resinstruction 
informing him to respond when he felt the vibration.  The 
August 2000 examiner noted that the veteran exhibited a 
startle response to a loud sound and turned his head in the 
direction of the sound indicating he had heard it.  He also 
said that the veteran responded to instructions when the 
examiner was standing behind him.

The inconsistencies as pointed out by the January and August 
2000 examiners clearly created doubt as to whether the 
veteran actually had a loss so profound as to warrant a 100 
percent evaluation.  Accordingly, in an attempt to resolve 
such doubt, the examiner underwent another VA examination in 
October 2001.  That examiner pointed out that the veteran 
generally was non-responsive to any loud stimuli, but in 
terms of reliability, he noted the lack of any tactile 
responses at high outputs, in low frequency ranges.  However, 
the examiner concluded by opining that it was at least as 
likely as not that the veteran's hearing loss had progressed 
over time (almost 60 years) to the profound degree it was 
that day.  The Board finds that this examiner's opinion, 
based upon consideration of all the evidence of record (to 
include audiological evaluation results obtained in 
connection with that examination) more probative on the 
question of the reliability of the test results.  Given the 
October 2001 examiner's opinion, the veteran is thus entitled 
to be given the benefit of the doubt on that question.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 

For all the foregoing reasons, the Board concludes that the 
criteria for the 100 percent evaluation for bilateral hearing 
loss are met.  

B.  TDIU

A total disability rating may be assigned where the schedular 
rating is less than total.  See 38 C.F.R. § 4.16(a).  It 
follows that TDIU is not an available benefit for a VA 
compensation beneficiary who has a total (100 percent) 
schedular rating.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGPREC 6-99.  Consequently, in light of the 
assignment of a 100 percent evaluation for bilateral hearing 
loss, the veteran's claim for TDIU now lacks entitlement 
under the law.  Where, as here, the law and not the evidence 
is dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  



ORDER

A 100 percent evaluation for bilateral hearing loss is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The claim of entitlement to a TDIU is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

